142 F.3d 447
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Carlos OLIVARES-CUEVAS, Defendant-Appellant.
No. 97-10384.D.C. No. CR-96-05205-OWW.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

Appeal from the United States District Court for the Eastern District of California Oliver W. Wanger, District Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
Carlos Olivares-Cuevas appeals his sentence imposed following his guilty plea to conspiracy to manufacture, distribute and possess methamphetamine.  He contends that the district court erred by denying him relief under the "safety valve" provision of 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2.  We review for clear error, see United States v. Shrestha, 86 F.3d 935, 938 (9th Cir.1996), and we affirm.


2
To qualify for relief under the safety valve provision, a defendant must truthfully provide the government with "all information and evidence ... concerning the offense or offenses that were part of the same course of conduct or of a common scheme or plan."   See U.S.S.G. § 5C1.2(5).


3
The evidence in the record supports the district court's finding that Olivares-Cuevas failed to provide the government with all the information in his possession.  The agent who interviewed Olivares-Cuevas at the time of his arrest indicated that Olivares-Cuevas was not entirely candid, and Olivares-Cuevas refused to be interviewed by the U.S. Attorney's Office.  Under these facts, the district court did not clearly err by denying Olivares-Cuevas relief under the safety valve provision.  See United States v. Contreras, No. 97-10163, slip op.  (9th Cir.  Feb. 25, 1998);  United States v. Ajugwo, 82 F.3d 925, 929 (9th Cir.1996), cert. denied, --- U.S. ----, 117 S.Ct. 742, 136 L.Ed.2d 680 (1997).


4
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3